DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 04/26/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Status of Claims
Applicant’s amendment of claims 19 and 25, and cancellation of claim 23 in “Claims - 03/25/2022”, have been acknowledged.  
Prior to this office action claims 1-22 and 24-26 were pending for prosecution, of which, claims 1-18 were withdrawn in “Response to Election / Restriction Filed - 07/14/2021” and considered as election without traverse in “Non-Final Rejection - 09/09/2021”. 
Drawings 
In view of the amendment of the claim 19, and Applicant’s statement see “Remarks - 03/25/2022 - Applicant Arguments/Remarks Made in an Amendment”, (remarks on pages 8), the objection to drawings associated with the claim 19 has been withdrawn.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims {1-16} directed to a method for producing a cavity in a substrate composed of a hard brittle material, and {17-18} directed to another method for producing a microfluidic cell, non-elected claims in “Response to Election / Restriction Filed - 07/14/2021” and considered as election without traverse in “Non-Final Rejection - 09/09/2021”.  It is further noted that the independent claims 19 and/or 26 were not amended to accommodate the subject matters for which claims 1 and/or 17 are being allowed. Accordingly, claims {1-16} and {17-18} have been cancelled. 
In view of the above, this office action considers claims 19-22 and 24-26 are presented for examination.
Reasons for Allowances 
Claims 19-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 19, 25  these are allowed, because of the previously-indicated overcoming the then prior arts in “Advisory Action (PTOL-303) - 04/15/2022”, and further because, the status of the prior art has not been found changed since then, i.e.,  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:” a substrate composed of hard brittle material, comprising: inter alia, the cavity further including a bottom surface having a structure having a plurality of substantially hemispherical depressions” as recited in claim 19 and variation of those in claim 25.
A relevant prior art of references (US 10876089 B2 to ZHANG; Boyang et al. given in PTO-892) discloses, in claim 1 (in light of Fig 5C; col 11 lines 24-30), an apparatus for cultivation of cells having cavity (chamber) and a surface exhibiting a plurality of hemispherical feature.
Starting from (US 20110207323 A1 to Ditizio; Robert, used in Final Rejection - 01/26/2022)  as closest prior art there is no motivation for the person skilled in the art to modify the substrate of Ditizio; Robert  with ZHANG; Boyang et al.  in the claimed way.    

Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.
Regarding claims {20-22,24} and 26, these are allowed because these inherit the allowable subject matter from claims 19 and 25, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
April 28, 2022